Case 16-10981        Doc 51     Filed 05/13/19     Entered 05/13/19 15:28:32          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 10981
         DaShanna L Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/31/2016.

         2) The plan was confirmed on 05/26/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/26/2016, 10/12/2017, 10/16/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/28/2018.

         5) The case was Dismissed on 01/10/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-10981             Doc 51       Filed 05/13/19    Entered 05/13/19 15:28:32                Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor                  $5,280.00
           Less amount refunded to debtor                               $19.39

 NET RECEIPTS:                                                                                          $5,260.61


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $4,067.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                              $226.19
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $4,293.19

 Attorney fees paid and disclosed by debtor:                       $310.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim            Claim       Principal      Int.
 Name                                     Class    Scheduled      Asserted         Allowed        Paid         Paid
 Ad Astra Recovery Serv                Unsecured         604.00           NA              NA            0.00       0.00
 Advocate Good Samaritan Hospital      Unsecured         260.00           NA              NA            0.00       0.00
 American InfoSource LP                Unsecured      1,900.00       1,010.99        1,010.99          49.32       0.00
 American InfoSource LP as agent for   Unsecured      3,177.00       3,467.62        3,467.62        169.15        0.00
 AmeriCash Loans LLC                   Unsecured         600.00           NA              NA            0.00       0.00
 Armor Systems Corporation             Unsecured          90.00           NA              NA            0.00       0.00
 Armor Systems Corporation             Unsecured          90.00           NA              NA            0.00       0.00
 AT&T Uverse                           Unsecured         700.00           NA              NA            0.00       0.00
 ATG Credit LLC                        Unsecured         363.00           NA              NA            0.00       0.00
 ATG Credit LLC                        Unsecured         165.00           NA              NA            0.00       0.00
 Bank Of America                       Unsecured         325.00           NA              NA            0.00       0.00
 Cash America                          Unsecured         520.00           NA              NA            0.00       0.00
 Castle Payday                         Unsecured         540.00           NA              NA            0.00       0.00
 CCI Contract Callers, Inc             Unsecured         338.00           NA              NA            0.00       0.00
 Check Into Cash                       Unsecured         704.20        679.20          679.20          29.36       0.00
 Cmre. 877-572-7555                    Unsecured      1,615.00            NA              NA            0.00       0.00
 Cmre. 877-572-7555                    Unsecured      1,251.00            NA              NA            0.00       0.00
 Comcast                               Unsecured         347.00           NA              NA            0.00       0.00
 Commonwealth Edison Company           Unsecured         452.00        745.06          745.06          32.21       0.00
 Convergent Outsourcing                Unsecured      3,770.00            NA              NA            0.00       0.00
 Credit Management Lp                  Unsecured         421.00           NA              NA            0.00       0.00
 Credit Management Lp                  Unsecured         347.00           NA              NA            0.00       0.00
 Directv                               Unsecured         300.00           NA              NA            0.00       0.00
 Dish Network                          Unsecured         671.00           NA              NA            0.00       0.00
 Enhanced Recovery                     Unsecured         669.00           NA              NA            0.00       0.00
 Fifth Third Bank                      Unsecured         800.00           NA              NA            0.00       0.00
 First Cash Advance                    Unsecured         450.00           NA              NA            0.00       0.00
 Genesis Financial Services Corp       Unsecured         245.33        337.22          337.22          16.45       0.00
 Hsbc/bstby                            Unsecured         271.00           NA              NA            0.00       0.00
 Illinois Tollway                      Unsecured         429.80           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC         Unsecured         976.00        976.02          976.02          47.61       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-10981             Doc 51   Filed 05/13/19    Entered 05/13/19 15:28:32               Desc        Page 3
                                                    of 4



 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid          Paid
 Jefferson Capital Systems LLC     Unsecured      7,353.00       8,500.11      8,500.11        414.59         0.00
 Nationwide Credit & Collection    Unsecured          50.00           NA            NA            0.00        0.00
 Nicor Gas                         Unsecured      1,900.00       1,856.40      1,856.40          90.55        0.00
 North Cash                        Unsecured         665.00           NA            NA            0.00        0.00
 Porania LLC                       Unsecured         271.00        640.50        640.50          27.69        0.00
 Quest Diagnostics                 Unsecured      1,200.00            NA            NA            0.00        0.00
 Resurgent Capital Services        Unsecured         211.00        190.48        190.48           6.12        0.00
 Santander Consumer USA Inc        Secured       17,560.00     17,832.91     17,832.91            0.00        0.00
 Speedy Cash                       Unsecured         603.50           NA            NA            0.00        0.00
 Sprint                            Unsecured         669.00        669.07        669.07          28.92        0.00
 State Collection Servi            Unsecured         535.00           NA            NA            0.00        0.00
 Stellar Recovery Inc              Unsecured         671.00           NA            NA            0.00        0.00
 Target Cash Now                   Unsecured         540.00           NA            NA            0.00        0.00
 Transworld Sys Inc/55             Unsecured          62.00           NA            NA            0.00        0.00
 United States Dept Of Education   Unsecured           0.00    12,050.34     12,050.34            0.00        0.00
 US Bank                           Unsecured         563.00           NA            NA            0.00        0.00
 Verve                             Unsecured         800.00           NA            NA            0.00        0.00
 Webbank-Fingerhut                 Unsecured          15.00           NA            NA            0.00        0.00
 WELLS FARGO                       Unsecured         668.00           NA            NA            0.00        0.00
 West Lake Hospital                Unsecured      1,251.00            NA            NA            0.00        0.00
 West Suburban Medical Center      Unsecured      1,900.00            NA            NA            0.00        0.00
 white pine lending                Unsecured         820.56           NA            NA            0.00        0.00
 Zingo Cash                        Unsecured         710.00      1,136.66      1,136.66          55.45        0.00
 Zingo Cash                        Unsecured         779.52           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00                 $0.00                $0.00
       Mortgage Arrearage                                      $0.00                 $0.00                $0.00
       Debt Secured by Vehicle                            $17,832.91                 $0.00                $0.00
       All Other Secured                                       $0.00                 $0.00                $0.00
 TOTAL SECURED:                                           $17,832.91                 $0.00                $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                $0.00                $0.00
        Domestic Support Ongoing                                $0.00                $0.00                $0.00
        All Other Priority                                      $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                              $32,259.67             $967.42                  $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-10981        Doc 51      Filed 05/13/19     Entered 05/13/19 15:28:32            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,293.19
         Disbursements to Creditors                               $967.42

 TOTAL DISBURSEMENTS :                                                                       $5,260.61


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
